Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/EP2016/063715.
The after final amendment filed on January 5, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on January 5, 2021 have been fully considered and are deemed to be persuasive to overcome the rejections/objections previously applied.   

Claim Rejections - 35 USC § 102
Newly amended claim 1 recites a subtilase variant comprising X62D, X262E, and one or more substitutions recited in claim 1.  Draborg does not teach or suggest a subtilase variant comprising X262E substitution.  Therefore, the rejection of claim(s) 1, 10, 12, and 15-19 under 35 U.S.C. 102(a)(1) as being anticipated by Draborg (US 2004/0147008 – form PTO-892) has been withdrawn. 

Newly amended claim 1 recites a subtilase variant comprising X62D, X262E, and one or more substitutions recited in claim 1.  Draborg does not teach or suggest a US 2010/0120091 – form PTO-892) has been withdrawn.

Newly amended claim 1 recites a subtilase variant comprising X62D, X262E, and one or more substitutions recited in claim 1.  Draborg does not teach or suggest a subtilase variant comprising X262E substitution.  Therefore, the rejection of claim(s) 1, 10, 12, and 15-19 under 35 U.S.C. 102(a)(2) as being anticipated by Draborg (US 9,133,423 – form PTO-892) has been withdrawn.

Double Patenting
 Newly amended claim 1 recites a subtilase variant comprising X62D, X262E, and one or more substitutions recited in claim 1.  Claims 1-2 of the reference patent do not recite a subtilase variant comprising X262E substitution.  Therefore, the double patenting rejection of claims 1, 10, 12, and 15-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,133,423 (reference patent) has been withdrawn.  

 Election/Restrictions
Claim 1 is allowable. Claims 8-9, 11, and 13-14 previously withdrawn from consideration as a result of a restriction/species requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and the species requirement, as set forth in the Office action mailed on May 15, 2019 is hereby withdrawn and claims 8-9, 11, and 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 8-19 are allowed.
 
Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses a subtilase variant having at least 80% sequence identity to SEQ ID NO:1 or 2 and comprising an X62D substitution and X170S/L and/or X245R substitution(s) (see Draborg US 9,133,423, US 2010/0120091, and US 2004/0147008 – cited previously on form PTO-892), the Examiner has found no teaching or suggestion in the prior art directed to variants of said subtilase comprising the substitutions X62D+X262E and one or more amino acid substitutions recited in claim 1.  
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/YONG D PAK/           Primary Examiner, Art Unit 1652